TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00668-CV



                                    Norris J. DeVoll, Appellant

                                                  v.

                                      Steven DePaz, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GN-99-003174, HONORABLE GARY HARGER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Norris J. DeVoll has filed a motion to dismiss this appeal. See Tex. R.

App. P. 42.1(a)(1). Appellee Steven DePaz opposes the motion to dismiss, asserting that DeVoll

and his alleged predecessor in interest, Sharon Stedman, seek this dismissal so that they can have

“endless bites at the apple and may keep passing the judgment around—presumably by assignment

and reassignment—until someone gets it right.” Therefore, according to DePaz, “[d]ismissal of

this action will deny [him] from seeking the relief to which he is otherwise entitled, to-wit:

determination as to correctness of the trial court’s ruling, binding either [DeVoll] or Stedman as

successor-appellant, or both.”

               DePaz does not cite to any authority—nor have we found any—which would support

the contention that a party who prevailed at trial has a right to have the correctness of that judgment

determined by an appellate court. Cf. Robinson v. Alief Indep. Sch. Dist., 298 S.W.3d 321, 325
(Tex. App.—Houston [14th Dist.] 2009, pet. denied) (noting that opinion is advisory if “party seeks

judgment upon some matter which cannot have any practical legal effect upon a then existing

controversy.”). Furthermore, our review of DePaz’s brief and his response to the motion to dismiss

fails to yield any request for affirmative relief.1 See Tex. R. App. P. 42.1(a)(1) (stating that based

on appellant’s motion to dismiss, appellate court “may dismiss appeal or affirm the appealed

judgment or order unless disposition would prevent a party from seeking relief to which it would

otherwise be entitled.”); see also Giffin v. Giffin, 962 S.W.2d 649, 649–50 (Tex. App.—Corpus

Christi 1998, no writ). Therefore, we grant DeVoll’s motion and dismiss this appeal.




                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: June 4, 2013




       1
           In the alternative, DePaz requests that we impose sanctions against DeVoll for filing a
frivolous appeal, but does not provide any explanation or authority to support his claim that this
appeal is frivolous. See Tex. R. App. P. 45. Upon review of the record and the briefing, we conclude
that sanctions are not appropriate. See Bahar v. Lyon Fin. Servs., Inc., 330 S.W.3d 379, 391–92
(Tex. App.—Austin 2010, pet. denied) (noting that sanctions unwarranted when party had
reasonable expectation of reversal). Therefore, we deny DePaz’s motion for sanctions.

                                                  2